DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 11/05/2020 in response to the Non-Final Rejection mailed on 08/05/2020 is acknowledged and entered into the record.
	Applicant’s remarks filed on 11/05/2020 in response to the Non-Final Rejection mailed on 08/05/2020 have been entered into the record, fully considered, and found to be persuasive to overcome the rejections and/or objections of record in view of the examiner’s amendment to the claims set forth below.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 43-44, 46-47, and 52-53 under 35 U.S.C. 103 as being unpatentable over Branderiz Nunez et al. (US Patent Application Publication No. 2012/0301493 A1; cited on PTO-892 mailed on 03/04/2019) in view of Mori et al. (TRENDS in Microbiology, 2001; cited on IDS filed on 06/20/2017) and Burrone et al. (WO 2012/070008 A2; cited on IDS filed on 06/20/2017) is withdrawn in view of the examiner’s amendment to the claims set forth below.  The combination of references fails to teach the product as claimed, 
Withdrawn Double Patenting
	The non-statutory double patenting rejection of claims 43-44, 46-47 and 52-54 over claims 1-6 of U.S. Patent No. 10,059,745 in view of Mori et al. (TRENDS in Microbiology, 2001; cited on IDS filed on 06/20/2017), Burrone et al. (WO 2012/070008 A2; cited on IDS filed on 06/20/2017) and GenBank (GenBank 2006; cited on PTO-892 mailed 07/10/2019) is withdrawn in view of the examiner’s amendment to the claims that recites wherein said component lacks N-glycosylation consensus sequences.
Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization of this examiner’s amendment was given in a telephonic interview with Mr. Steven Hultquist, Reg. No. 28,021, on 02/11/2021.  
	Please replace the claim set filed on 11/05/2020 with the following re-written claim set.
1-42.  (Cancelled)

43.  (Currently Amended) A product selected from the group consisting of:
	(a) a polynucleotide encoding a polypeptide comprising:
		(i) a first component comprising a secretory pathway signal peptide, and
		(ii) a second component comprising the minimum region of an Orthoreovirus 			muNS 	protein set forth in the amino acid sequence of SEQ ID NO:  11 or SEQ ID 			NO: 12 having at 	amino acid sequence of SEQ ID 			NO:  11 or SEQ ID NO:  12, wherein said second component has the capacity to form inclusions in the endoplasmic reticulum when 				expressed in a cell, and wherein said second component lacks N-				glycosylation consensus sequences,
		wherein said first component is located in the N-terminal position with 			respect to said second component;
	(b) a polypeptide encoded by the polynucleotide of (a);
	(c) a polynucleotide encoding a fusion protein comprising:
		(i) a first component comprising a secretory pathway signal peptide,
		(ii) a second component comprising a polypeptide of interest, and
		(iii) a third component comprising the minimum region of an Ortheovirus muNS 			protein set forth in the amino acid sequence of SEQ ID NO:  21-24 					having at least 90% 			sequence identity to the amino acid sequence 			said third component has the capacity 			to incorporateitself into inclusions formed in the endoplasmic reticulum by 			a protein comprising the minimum region of an Orthoreovirus muNS having the 			capacity to form inclusions in the endoplasmic reticulum when expressed in a 			cell, wherein said third 			component lacks N-glycosylation consensus sequences,
		wherein said first component is located in the N-terminal position with 			respect to said second and third components; and
	(d) a fusion protein encoded by the polynucleotide of (c).

44.  (Currently Amended) The product of claim 43, wherein said first component of the polypeptide defined in (a) or said first component of the fusion protein defined in (c) comprises the amino acid sequence of SEQ ID NO: 1.

45.  (Currently Amended) The product of claim 43, wherein said second component of the polypeptide defined in (a) comprises an amino acid sequence selected from the group consisting of the amino acid sequence of SEQ ID NO:  13[[-]], 14, 15, and 16.

of claim 43, wherein said polypeptide encoded by the polynucleotide defined in (a) or said fusion protein encoded by the polynucleotide defined in (c) further comprises a peptide for facilitating purification located in the C-terminal position with respect to said first component.

47.  (Currently Amended) The product of claim 43, wherein said polypeptide encoded by the polynucleotide defined in (a) further comprises a polypeptide of interest located in the C-terminal position with respect to said first component.

48-49.  (Cancelled)

50.  (Currently Amended) The product of claim 43, wherein said third component of the fusion protein defined in (c) comprises the amino acid sequence of SEQ ID NO:  25.

51.  (Currently Amended) The product of claim 43, wherein said third component of the fusion protein defined in (c) comprises the amino acid sequence of SEQ ID NO:  26.

52.  (Currently Amended) A cell comprising the polynucleotide, the polypeptide, or the fusion protein of claim 43.

53.  (Currently Amended) A kit comprising:
	(i) component A selected from the group consisting of:
		[[a]] the polynucleotide of item (a) of claim 43; and
		a cell expressing [[a]] the polynucleotide of item (a) of claim 43; and
	(ii) component B comprising [[a]] the polynucleotide of item (c) of claim 43.

54.  (Currently Amended) A purification method for purifying a polypeptide comprising the minimum region of an Orthoreovirus muNS protein having the capacity to form inclusions when expressed in a cell, wherein said method comprises:
	(i) expressing in a cell [[a]] the polynucleotide of claim 47 under conditions 	suitable for the translocation of said polypeptide to the secretory pathway and the 	formation of inclusions from said minimum region, and
	(ii) purifying the inclusions formed in step (i).

55.  (Currently Amended) A method for purifying a fusion protein comprising a polypeptide of interest and the minimum region of an Orthoreovirus muNS protein having the capacity to incorporate itself into inclusions formed by a protein having the minimum region of an Orthoreovirus muNS having the capacity to form inclusions when expressed in a cell, wherein said method comprises:
the polynucleotide of item (a) of claim 43, 
	(ii) expressing in said cell [[a]] the of item (c) of claim 43, 
	(iii) purifying said inclusions formed in step (i) and said fusion proteins produced in step (ii), 
	wherein steps (i) and (ii) can be carried out in any order.

56.  (Currently Amended) The method of claim 55, further  comprising separating said fusion protein from said inclusions.

57-58.  (Cancelled)

59.  (Currently Amended) A method for detecting the interaction between a first polypeptide and a second polypeptide, said method 
	(i) expressing in a cell [[a]] the polynucleotide of claim 47, wherein said	polypeptide of interest is the first polypeptide and keeping said cell under conditions 	suitable for forming inclusions;
	(ii) expressing in said cell a polynucleotide encoding a fusion protein comprising a 	secretory pathway signal peptide and said second polypeptide and keeping said cell 	under conditions suitable for said second polypeptide to be expressed; and
	(iii) determining if said second polypeptide is associated with said inclusions generated in step (i), wherein if said second polypeptide is 	detected it is indicative of the interaction between said first and second 	polypeptides;
	wherein steps (i) and (ii) are carried out in any order.

60-62.  (Cancelled)

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.  Claims 43-47 and 50-53 are drawn to products selected from the group consisting of: (a) a polynucleotide encoding a polypeptide comprising:  (i) a first component comprising a secretory pathway signal Orthoreovirus muNS protein set forth in the amino acid sequence of SEQ ID NO:  11 or SEQ ID NO: 12 sequence of SEQ ID NO:  11 or SEQ ID NO:  12, wherein said second component has the capacity to form inclusions in the endoplasmic reticulum when expressed in a cell, and wherein said second component lacks N-glycosylation consensus sequences, wherein said first component is located in the N-terminal position with respect to said second component; (b) a polypeptide encoded by the polynucleotide of (a); (c) a polynucleotide encoding a fusion protein comprising:  (i) a first component comprising a secretory pathway signal peptide, (ii) a second component comprising a polypeptide of interest, and (iii) a third component comprising the minimum region of an Ortheovirus muNS protein set forth in the amino acid sequence of SEQ ID NO:  21-24 or a functionally equivalent variant thereof having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:  21-24, wherein said third component has the capacity to incorporate itself into inclusions formed in the endoplasmic reticulum by a protein comprising the minimum region of an Orthoreovirus muNS having the capacity to form inclusions in the endoplasmic reticulum when expressed in a cell, and wherein said third component lacks N-glycosylation consensus sequences, wherein said first component is located in the N-terminal position with respect to said second and third components; and
(d) a fusion protein encoded by the polynucleotide of (c).  The closest prior art of record are the references of Branderiz Nunez et al. (US Patent Application Publication No. 2012/0301493 A1; cited on PTO-892 mailed on 03/04/2019), Mori et al. (TRENDS in Microbiology, 2001; cited on IDS filed on 06/20/2017) and Burrone et al. (WO 2012/070008 A2; cited on IDS filed on 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Election/Restriction
Claims 43-47 and 50-53 allowable. The restriction requirement between Groups I, II, and III, as set forth in the Office action mailed on 03/04/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I, II, and III is withdrawn.  Claims 54-56 and 59, directed to methods are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Quick Path Information Disclosure Statement (QPIDS)
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has  implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656